.|>UJN

\OO¢\]O\'~J\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-ev-007GO-RSL Document 132 Fi!ed 04/08/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
ALICE MIKELSEN, Surviving Spouse, and No. l'7-cv-00700-RSL
SUSAN PAGE, as Personal Representative
for ARTHUR MELVIN MIKELSEN, STIPULATION AND-[-PRGPOS-E~Bj
Deceased, ORDER OF DlSMISSAL WITH
PREDJUDICE AND WITHOUT COST
Plaintiffs, OF DEFENDANT GENERAL
ELECTRIC COMPANY
v.
AIR & LIQUID SYSTEMS
CORPORATION, et al.,
Defendants.
ST[PULATION

Plaintiffs Alice Mikelsen, Surviving Spouse and Susan Page, as Personal Representative for

Arthur M. Mikelsen (hereinafter, “Plaintiffs”), and Defendant General Electric Company, by and

through their counsel of record, stipulate that all claims against Defendant General Electric

Company only may be dismissed With prejudice and without costs or attorney fees as to any party in

the above-captioned matter, reserving to Plaintiffs their claims against the other parties.

STIPULATION AND-EPRGPOS'EBTORDER OF DISMISSAL WITH
PREDJUDICE AND WITHOUT COST OF DEFENDANT GENERAL
ELECTRIC COMPANY - l

(Case No, l7-cv~OO700-RSL)

Tanenbaum Keale, LLP
One Convention Place
701 Pike Street, Suite 1575
Seattle WA 98101
(206) 889-5150

 

b~>

\oOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-c\/-00709~RSL Doeument 132 Fi£ed 04/08/19 Page 2 of 2

DATED this Sth of April 2019. DATED this Sth of April 2019.
SCHROETER GOLDMARK & BENDER TANENBAUM KEALE, LLP

 

 

By s/ Lucas Garrett By s/ Christopher S. Marks
LUCaS Garrett, W_SB_A #38452 Christopher S. Marks, WSBA #28634
Attorneys for Plalntlffs Attorneys for Defendant Gencral Electric
Company
ORDER OF DISMISSAL

 

THIS MATTER having come before the Court by way of stipulated motion by the Plaintiffs
and Defendant General Electric Company to dismiss all claims against Defendant General Electric
Company with prejudice and Without costs or attorney fees as to any party, and the Court being fully
advised in the premises, now, therefore,' it is hereby ORDERED as follows:

All claims against Defendant General Electric Company are hereby dismissed With prejudice
and without costs or attorney fees as to any party, reserving to Plaintiffs their claims against the

other parties.

rs
DATED thiS q day Of q i?[f`\ l . 2019.
232/ga ;1"' Cézéa<:!(

 

THE HONORABLE ROBERT S. LASNIK
PRESENTED BY:

TANENBAUM KEALE, LLP

By s/Christonher S. Marks
Christopher S. Marks, WSBA #28634

Attorneys for Defendant General Electric Company
APPROVED BY:
SCHROETER GOLDMARK & BENDER
By s/ Lucas Garrett

Lucas Garrett, WSBA #3 8452
Attorneys for Plaintiffs

STIPULATION AND fP&OPOS'EB] ORDER OF DISMISSAL WITH Tanenbaum Keale, LLP
PREDJUDICE AND WITHOUT COST OF DEFENDANT GENERAL One Convention Place
ELECTRIC COMPANY - 2 701 Pike Street, Suite 1575
(Case No. l7-cv-OO700-RSL) Seattle WA 98101

(206) 889-5150

 

